Citation Nr: 0940384	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for polycystic ovarian 
syndrome.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board remanded the case in May 2008.


FINDING OF FACT

The Veteran's polycystic ovarian syndrome existed prior to 
her entry into service and did not permanently worsen during 
her period of active service.



CONCLUSION OF LAW
 
Polycystic ovarian syndrome clearly and unmistakably existed 
prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 CFR §§ 3.303, 3.304, 3.306 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance 
of the evidence is against the claims.  While the appellant 
did not receive full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in October 2007.  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.
 
Analysis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).
 
VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132.
 
The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).
 
The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.   The Board is 
bound by the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).
 
Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when a preexisting condition is not 
noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.
 
On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim of 
entitlement to service connection based on service 
incurrence, but the Veteran may bring a claim of entitlement 
to service-connected aggravation of that disorder.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306. 
 
This case was remanded in May 2008 to afford the Veteran with 
a VA examination.  Accordingly, the Veteran underwent a VA 
examination in October 2008 and the examiner concluded that 
the Veteran had polycystic ovarian syndrome which was at 
least as likely as not due to her military service.  The RO 
determined, however, that further review of the Veteran's 
service treatment records should be conducted to determine 
whether the disorder had its onset prior to service, and if 
so, whether the disorder was aggravated by service.  

In June 2009, the same VA examiner reviewed the claims folder 
and the service medical records and concluded that the 
disorder did pre-exist service.  This was based on the 
appellant's in-service report that she was not having regular 
periods, and her in-service report that her last regular 
period dated from June 1997, i.e., prior to service.  Thus, 
the Board will proceed with an evaluation of the Veteran's 
claim on the basis of aggravation of a preexisting disorder.
 
After careful review of the evidence of record, the Board 
finds that the Veteran's polycystic ovarian syndrome 
preexisted service and was not aggravated by service.
 
VA examination reports show that the Veteran has a polycystic 
ovarian syndrome.  Notably, after examining the appellant and 
considering all the evidence of record a June 2009 VA 
examiner determined that this disorder preexisted service.  
There is no competent opinion to the contrary that is based 
on consideration of all the evidence.  Indeed, the June 2009 
examiner noted that the appellant's in-service menstrual 
irregularities, and a review of the medical literature 
indicated a strong possibility that the Veteran's polycystic 
ovarian syndrome existed prior to service based on her 
complaints of acne, hirsuitism and menstrual irregularity.  
Therefore, although complaints pertaining to polycystic 
ovarian syndrome were not noted on the Veteran's entrance 
examination, the medical evidence taken as a whole 
constitutes clear and unmistakable evidence that the 
Veteran's polycystic ovarian syndrome preexisted service.
 
The Board also finds that there is clear and unmistakable 
evidence that there was no such increase in the underlying 
severity of the disorder in service.  The Veteran's service 
treatment records indicate the Veteran was diagnosed as 
having polycystic ovarian syndrome and that that the 
symptomatology the Veteran reported experiencing had not 
resolved.  The Veteran's service treatment records do not, 
however, indicate that her symptoms increased or that she 
experienced additional symptoms related to her disorder while 
on active duty.  In a March 2006 statement, the Veteran 
indicted that both during service and following discharge 
from service, she continued to have irregular periods, weight 
gain and increased hair growth on her body.  The June 2009 VA 
examiner concluded that the Veteran's polycystic ovarian 
syndrome was not caused by or aggravated during her military 
service.  There is no medical opinion of record to the 
contrary.  Thus, clearly and unmistakably, the Veteran's 
polycystic ovarian syndrome was not aggravated during 
service.  Accordingly, service connection for polycystic 
ovarian syndrome is not warranted.
 
Entitlement to service connection must be denied for 
polycystic ovarian syndrome.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
 
 
ORDER
 
Entitlement to service connection for polycystic ovarian 
syndrome is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


